DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 13-15, 19-21, 25-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Velicescu (US 2017/0115947, referred to herein as “Velicescu”) in view of Adimatyam et al. (US 2012/0246218, referred to herein as “Adimatyam”).

Regarding claim 1, Velicescu disclose: A server device for use with a stream of encoded audio/video data and an n x m array of client devices, n being a first positive integer, m being a second positive integer, each client device being configured to display a respective display content, at least one of the n x m array of client devices being configured to play audio content (Velicescu: Fig. 1, paragraph [0092], disclosing an n x m array of video panels coordinated with one another to present a single image from a video stream), said server device comprising: 
a memory; and a processor configured to execute instructions stored on said memory (Velicescu: paragraphs [0216] and [0217], disclosing a memory and processor to execute computer-readable instructions in order to implement a method) to cause said server device to: 
receive the stream of encoded audio/video data (Velicescu: paragraph [0092], disclosing that a video stream may be transmitted to the collection of video panels; paragraph [0205], disclosing that the video stream may be encoded; paragraph [0132], disclosing that the video content may include audio); 
[…]
determine the configuration of the n x m array of client devices (Velicescu: Fig. 32, paragraph [0206], disclosing that a computer may determine how to map video content to the collection of video panels); 
separate the decoded video data into n times m distinct video data payloads (Velicescu: Fig. 33, paragraph [0207], disclosing division of an input video stream into a plurality of mutually exclusive video streams); 
encode n times m subdivided streams of encoded audio/video data, each converted stream including a respective one of the n times m distinct video data payloads (Velicescu: Fig. 33, paragraph [0207], disclosing conversion of the input video into mutually exclusive video streams; paragraph [0205], disclosing that the conversion may involve video encoding); and 
transmit the n times m encoded converted streams to the n x m array of client devices, respectively, based on the determined configuration of the n x m array of client devices (Velicescu: paragraphs [0160] through [0162], disclosing transmission of data to the video displays; Fig. 33, paragraph [0207], disclosing presentation of each video stream on the array of video panels in a coordinated manner to display the video content).
Velicescu does not explicitly disclose: decode the audio/video data to gain access to decoded video data and decoded audio data. 
However, Adimatyam discloses: decode the audio/video data to gain access to decoded video data and decoded audio data (Adimatyam: paragraph [0011], disclosing use of various encoding standards for the encoding and decoding of multimedia; paragraph [0034], disclosing of video data associated with a region of interest for display).
At the time the application was effective filed, it would have been obvious for a person having ordinary skill in the art to use the video data coding of Adimatyam in the server device of Velicescu.
One would have been motivated to modify Velicescu in this manner in order to better permit selection of various alternate versions of multimedia content associated with different bitrates (Adimatyam: paragraphs [0001] and [0002]).

Regarding claim 2, Velicescu and Adimatyam disclose: The server device of claim 1, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said server device to remove, when encoding the n times m converted streams of encoded audio/video data, audio data from all but one of the n times m converted streams of encoded audio/video data (Adimatyam: paragraph [0034], disclosing transmission of a video stream associated with a region of interest and display of the region of interest as a sub-division of the video content; Velicescu: Fig. 1, paragraph [0092], disclosing an n x m array of video panels coordinated with one another to present a single image from a video stream).
The motivation for combining Velicescu and Adimatyam has been discussed in connection with claim 1, above.

Regarding claim 3, Velicescu and Adimatyam disclose: The server device of claim 1, wherein the processor is further configured to execute instructions stored on said memory to additionally cause said server device to transmit an instruction, to all but one of the n x m array of client devices, to not play audio data (Adimatyam: paragraph [0034], disclosing transmission of a video stream associated with a region of interest and display of the region of interest as a sub-division of the multimedia content; paragraph [0010], disclosing that the multimedia content may include audio; Velicescu: Fig. 1, paragraph [0092], disclosing an n x m array of video panels coordinated with one another to present a single image from a video stream).
The motivation for combining Velicescu and Adimatyam has been discussed in connection with claim 1, above.

Regarding claims 7, 13, 19, 25 and 31, the claims recite analogous limitations to claim 1, above, and are therefore rejected on the same premise.

Regarding claims 8, 14, 20, 26 and 32, the claims recite analogous limitations to claim 2, above, and are therefore rejected on the same premise.

Regarding claims 8, 15, 21, 27 and 33, the claims recite analogous limitations to claim 3, above, and are therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-6, 10-12, 16-18, 22-24, 28-30, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 10, 16, 22, 28, and 34, Velicescu—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where each n times m encoded formation identification stream is configured to instruct a respective one of the n x m array of client devices to display an image to lead the gaze of the user.
Regarding claims 5, 11, 17, 23, 29, and 35, Velicescu—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where each n times m encoded formation identification stream is configured to instruct a respective one of the n x m array of client devices to display an image prompting a respective vocal response by the user, and wherein the arrangement signal is based on the sum of the vocal responses by the user.
Regarding claims 6, 12, 18, 24, 30 and 36, Velicescu—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where each n times m encoded formation identification stream is configured to instruct a respective one of the n x m array of client devices to display an image prompting a respective user interface response by the user via the user interface, and wherein the arrangement signal is based on the sum of the user interface responses by the user via the user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484